432 F.2d 783
Mildred COURTNEY, Administratrix, Plaintiff-Appellant,v.AMERICAN MUTUAL LIABILITY INSURANCE CO., Defendant-Appellee.
No. 20246.
United States Court of Appeals, Sixth Circuit.
November 4, 1970.

Appeal from the United States District Court, Western District of Kentucky.
Ronald W. May, Pikeville, Ky., Damon A. Vaughn, Madisonville, Ky., on the brief, for appellant.
James M. Graves, Louisville, Ky., Edward H. Stopher, Boehl, Stopher, Graves & Deindoerfer, Louisville, Ky., on the brief, for appellee.
Before McCREE, Circuit Judge, CECIL, Senior Circuit Judge, and MURRAH, Circuit Judge*.
PER CURIAM.


1
The decision in the case of Bryant v. Old Republic Ins. Co., 6 Cir. No. 20,109, decided October 2, 1970, 431 F.2d 1385, having issued during the pendency of this appeal, and it appearing that the decision therein is controlling of the only issue presented in this appeal, the judgment below is reversed and the cause is remanded for further proceedings consistent with the opinion in Bryant, supra.


2
Reversed and remanded.



Notes:


*
 The Honorable Alfred P. Murrah, Senior Judge, United States Court of Appeals, Tenth Circuit, sitting by designation



3
CECIL, Senior Circuit Judge (dissenting).


4
I respectfully dissent from the opinion of the court for the reason stated in the dissenting opinion of Chief Judge Phillips in Bryant v. Old Republic Ins. Co., 6 Cir., No. 20,109, decided October 2, 1970, 431 F.2d 1385.